Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 9, 2018, the date of the earliest priority application (United States provisional patent application serial number 62/669,360) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as May 9, 2019, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application is also related to:
PCT international application number PCT/US19/31531 filed May 9, 2019.
The claims filed June 20, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
25, 3, 9, & 20
1-5, 7-9, 11, 13-16, & 20-25
Cancelled:
none
1, 6, 12 & 17-19
Withdrawn:
none
none
Added:
none
21-27

Claims 25-27, 2-5, 7-11, 13-16, and 20-24 are currently pending.
Claims 25, 3, 9, and 20 have been amended in the last reply.
Claims 1, 6, 12 and 17-19 have been cancelled overall.
No claims have been withdrawn.
No claims have been added in the last reply.
Claims 25-27, 2-5, 7-11, 13-16, and 20-24 are currently outstanding and subject to examination.
This is a final action and is the sixth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
25
"module housing having first and second housing sides and first and second housing ends"
"first and second housing sides"
"first and second opposite sides"
"a length of the first and second housing sides between the first and second ends being greater than a space between the first and second housing sides"

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  A term used in the claims may be given a special meaning in the description.  See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).  See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.
Note should be taken that the antecedent basis requirement is distinct and separate from the description requirement.  Adequate disclosure for purposes of description does not ensure antecedent basis.
From examiner’s perspective, what is said in the claims must be said and must be present in the specification.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 2-5, 7-11, 13-16, and 20-24 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0264884 of Liu (Liu) in view of U.S. Patent Application Publication No. 2004/0120660 of Go et al. (Go) and in light of legal precedent recognized by the M.P.E.P. (as specifically indicated, but generally § 2144.04).
WITH RESPECT TO CLAIM 25, Liu discloses an optoelectronic device (Figs. 3-13, ¶ 46, opto-electronic device package 300), comprising:
a multilayer ceramic (¶ 21, "multi-layer ceramic housing"; ¶ 47, "ceramic chip carrier 302", Fig. 3) disposed in the housing cavity between the first and second housing sides (per Go, below) and having first and second opposite sides (above and below ceramic chip carrier 302 with internal well 320 being on the first side),
the multilayer ceramic having an electrical circuit disposed therethrough connecting the first opposite side to the second opposite side (Figs. 4 and 5, ¶ 56, "The thru-via bottom contacts 404 are comprised of a cylindrical shell 406 that extends through the ceramic chip carrier 402, a bonding wire 408 for making electrical contacts to the photo-detector array 74, and a flat, "L" shaped lower contact 410 that connects to the cylindrical shell 406 and that extends away from the ceramic chip carrier 402.");
a hermetic housing (Figs. 3 and 4, ¶ 49, "a metal can 312 is welded onto the ceramic chip carrier 302 to form a hermetic seal") disposed on the first side (generally the top side in the drawings) of the multilayer ceramic and defining a hermetic cavity,
a hermetic housing disposed on the first opposite side of the multilayer ceramic (Figs. 3 and 4, ¶ 49, "a metal can 312 is welded onto the ceramic chip carrier 302 to form a hermetic seal", "The metal can 312 forms an internal well 320 that houses and protects the VCSEL array die 72 and the bonding wires 308.") and defining a hermetic cavity ("internal well 320"),
the hermetic housing having a first profile (per the figures),
an optical component (¶ 49, "VCSEL array die 72") coupled to the first opposite side (top) of the multilayer ceramic (302) and coupled to the electrical circuit (contacts 404 et al. per above),
the optical component positioned inside the first profile of the hermetic cavity (per Figs. 3-6 et seq., particularly, Figs. 4 and 5, ¶ 56, "The thru-via bottom contacts 404 are comprised of a cylindrical shell 406 that extends through the ceramic chip carrier 402, a bonding wire 408 for making electrical contacts to the photo-detector array 74, and a flat, "L" shaped lower contact 410 that connects to the cylindrical shell 406 and that extends away from the ceramic chip carrier 402.");
an electrical integrated circuit component coupled to the second opposite side of the multilayer ceramic outside the hermetic cavity and opposing the hermetic housing on the first opposite side (Figs. 9 and 11, external structures 564 and 592 may be “chips” per ¶ 65: "The external structure can be a board or a device, such as a chip, or a connector.”  These structures are on the second opposite/bottom side of the multilayer ceramic 302.),
the electrical integrated circuit component (564/592) having a second profile (per the figures) fitting in a remaining portion of the space between the second opposite side of the multilayer ceramic and the second housing side of the module housing (per Go as articulated below in light of rearrangement of parts, also below),
the electrical integrated circuit component (564/592) coupled to the electrical circuit (Figs. 4 and 5, ¶ 56, "The lower contacts 410 are used to electrically interconnect the photo-detector array 74 to external devices.  It is desirable to have the lower contacts 410 and the contact pads plated with gold over nickel to assist electrical interconnections and reliability.”  See also Fig. 11) and electrically coupled to the optical component through the electrical circuit of the multilayer ceramic (such as a device receiving the signal from one or more PDs 74 in Fig. 6); and
an edge connector electrically coupled to the electrical circuit of the multilayer ceramic (Fig. 9, connection for flex cable 562).

As can be seen above, Liu provides most of the features (save the optical port and related structures) that are claimed to be inside a module housing.  Go provides the module housing as indicated below.  Comments regarding pertinent MPEP sections are below followed by the inclusion of the features in Go.
Rearrangement of components is seen as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular components arrangement was significant.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP § 2144.04(VI)(C).  Hereinafter, this point is referred to as “rearrangement”.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP § 2144.04(IV).
Rearrangement of components is seen as within the person of ordinary skill in the art before the effective filing date of the claimed invention.  Mere rearrangement, without more, is not seen to contribute to the progress of science and the useful arts.
The foregoing is indicated succinctly as “rearrangement”.
Further, as the scope of claim 1 departs from that of the cited prior art only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Liu in view of Go as set forth above as set forth herein regarding claim 25.
Herein, this analysis is referred to as “relative dimensions/size”.
Moreover, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.  In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.  550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ...  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under §103.").  Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Herein, the foregoing is referred to as "optimization".

Liu as set forth above does not disclose:
a module housing having first and second housing sides and first and second housing ends, the first and second housing sides extending between the first and second housing ends, the module housing having a housing cavity between the first and second housing sides,
a length of the first and second housing sides between the first and second ends being greater than a space between the first and second housing sides;
the hermetic housing [of Liu] having a first profile (per the figures) fitting in a first portion of the space between the first opposite side of the multilayer ceramic and the first housing side of the module housing,
the hermetic housing having an optical port;
a fiber port disposed at the first housing end of the module housing and disposed in optical communication with the optical port;
[the optical component positioned inside the first profile of the hermetic cavity] in optical communication with the optical port;

Go discloses an optical device and optical module that includes (Figs. 1-3):
a module housing (body 3 with cover 46, Fig. 10, ¶ 77) having first and second housing sides (e.g., per Fig. 2, the long upper side of body 3 and the opposite side nearest the viewer that is cut away)and first and second housing ends (the ends left and right of body 3 connected by the longer upper and lower sides), the first and second housing sides extending between the first and second housing ends (per Fig. 2),
the module housing having a housing cavity between the first and second housing sides (per Fig. 2),
a length of the first and second housing sides (Fig. 2 upper and lower) between the first and second ends being greater than a space between the first and second housing sides (per Fig. 2, it’s a rectangle and so meets this limitation);
a hermetic housing (¶ 54, Figs. 2 and 3, "A lid 18 made of Kovar (™), FeNi alloy or the like is provided on the top of the frame 10.  After mounting the LD 5, driver circuit 7, lens 8 and the lid 18 is welded to the frame 10.  This ensures hermetic sealing of the package 4.") having a first profile (per Fig. 2) fitting in a first portion of the space between the [first opposite side of the multilayer ceramic] bottom plate (12) and the first housing side (upper side) of the module housing (3),
the hermetic housing having an optical port (¶ 53, sealed window 17);
a fiber port (¶ 56, "The sleeve 19 is used to receive a ferrule 65 holding an optical fiber 68 therein, as shown in FIG. 2.") disposed at the first housing end of the module housing and disposed in optical communication with the optical port (per Fig. 2);
[the optical component positioned inside the first profile of the hermetic cavity] in optical communication with the optical port (¶ 53, "The light emitted from the LD 5 is converged by the lens 8 so as to be guided out of the package 4 through the window 17.");
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a house/chassis system for an optical component in a hermetic package along the lines of Go in a system according to Liu as set forth above in order to operate the optical component and/or to provide more compact construction.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (optoelectronic device or module) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide the claimed elements are relationships in light of the cited MPEP sections.  Rearrangement, different sizes/dimensions, and routine optimization are not seen as extending beyond the knowledge held by the person of ordinary skill in the art before the effective filing date of the claimed invention.
Consequently, cosmetic changes to the structures involved that do not affect the operation of the device are not seen as placing the claimed device beyond such knowledge.  As a result, and in light of the cited prior art, the claim is obvious.
Further, the combination would then provide:
a multilayer ceramic (Liu, ¶ 21, "multi-layer ceramic housing"; ¶ 47, "ceramic chip carrier 302", Fig. 3) disposed in the housing cavity between the first and second housing sides (per the combination with Go, Liu’s package fits within Go’s module housing); and
an edge connector disposed at the second housing end of the module housing [and electrically coupled to the electrical circuit of the multilayer ceramic (Fig. 9, connection for flex cable 562 in Liu is seen to correspond with the terminal 62 of Go and provides such an end connector consistent with both references in type and connection).
With respect to claim 26, Liu in view of Go and the MPEP as set forth above discloses the module of claim 25, but not one wherein
the edge connector comprises a set of pins for high speed data transmission,
a set of pins for low speed data communication, and
a set of pins for status and control.
Go discloses (¶ 87) that "The circuit board 32 has terminals 59 and 60 at one end thereof.”  As well as lead pins 61.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use terminals/lead pins along the lines of Go in a system according to Liu in view of Go and the MPEP as set forth above in order to provide electrical connection/communication.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (optoelectronic device or module) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Regarding how the pin sets are used/designated, these are seen as intended use.
Claim 26 requires a device constructed according to its limitations and to be operated in a certain manner.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP § 2114(I)
The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer.  However, the mixer was only partially submerged in the developer material.  The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  MPEP § 2114(II).
Further, for product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Below, this analysis is referred to as “intended use”.  Subject matter in the claims directed to the intended use of a structure is not seen as providing a structural distinction over prior art.
With respect to claim 27, Liu in view of Go and the MPEP as set forth above discloses the module of claim 25, but not one further comprising
a transimpedance amplifier (TIA),
a limiting impedance amplifier (LIA),
or a driver circuit positioned inside the hermetic cavity,
communicatively coupled to the optical component, and
coupled to the first side of the multilayer ceramic.
Go discloses an optical device and optical module that includes (Figs. 1-3):
a driver circuit (¶ 46, driver circuit 7 including an IC 6 for driving the LD 5) positioned inside the hermetic cavity (package 4 is hermetic per ¶ 54), communicatively coupled to (it drives it, so it has to be) the optical component (¶ 46, "the package 4 encloses a laser diode (LD) 5 as a light-emitting element, a driver circuit 7 including an IC 6 for driving the LD 5"), and coupled to the first side (via mount 13) of the multilayer ceramic (¶ 47, "wiring board 9 which is made of laminated ceramic and including stacked layers each having one or more wiring patterns (not shown)") as the optical component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a driver or other supporting circuitry for an optical component in a hermetic package along the lines of Go in a system according to Liu in view of Go and the MPEP as set forth above in order to operate the optical component and/or to provide more compact construction.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (optoelectronic device or module) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 2, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one further comprising
radio frequency signal transmission lines that pass from outside to inside the hermetic cavity,
the radio frequency signal transmission lines distinct from the electrical circuit routed through the multilayer ceramic.
Any conductor provides transmission lines for radio frequency signals.  The metal ground thermal plugs 304 of Liu are seen to provide such lines.
With respect to claim 3, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, further comprising:
a printed circuit board (PCB) positioned in the housing cavity the first and second housing sides and connected between the multilayer ceramic and the edge connector (Go has wiring board 9 as part of hermetic package 4; ¶ 47, "The package 4 has a wiring board 9 which is made of laminated ceramic and including stacked layers each having one or more wiring patterns (not shown), and a frame 10 fixed on the top surface of the wiring board 9.”  The positioning is shown in Fig. 2.); and
a flex connection (Liu, ¶ 65, flex cable 562) that electrically couples the PCB to one or more of the optical component (Liu, Fig. 9, ¶ 65, "The external structure can be a board or a device, such as a chip, or a connector."), the multilayer ceramic, and the electrical integrated circuit component.
With respect to claim 4, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one wherein
the optical component includes a laser (Liu, ¶ 46, Figs. 2-4, "VCSEL array 72") or a photodiode (PD) (¶ 46, "photo-detector arrays").
With respect to claim 5, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one further comprising (Fig. 13)
a heat sink attached to the multilayer ceramic.
¶ 70, "The metal can 714 includes bottom legs 716 for encompassing a heatsink (not shown), top legs 718 for receiving a multi-element ribbon-type optical fiber connector 724 (discussed in more detail subsequently), and a central body 719."
Liu, Fig. 13 does not disclose:
the heat sink thermally coupled to the optical component through the multilayer ceramic.
Liu, Fig. 13 does disclose (¶ 69):
"As shown, that package houses a VCSEL array 72 that is attached to a ceramic chip carrier 704 having metal ground thermal plugs 706."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the heat sink against the thermal plugs in a system according to Liu in view of Go as set forth above in order to remove heat from the VCSEL array as both the heat sink and the thermal plugs serve that purpose and compound that purpose by thermal/physical contact.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optoelectronic device) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the heat sink thermally coupled to the optical component through the multilayer ceramic.
With respect to claim 7, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 5, including one wherein
the electrical circuit includes thermally conductive material ("The photo-detector array 74 is attached via a thermally conductive epoxy, solder, or similar bonding agent to the ceramic chip carrier 402."),
the electrical circuit configured to thermally couple the optical component to the heat sink through the multilayer ceramic.
This is the configuration set forth in claim 5, above.
See also Liu, Fig. 5/¶ 56 with "The thru-via bottom contacts 404 are comprised of a cylindrical shell 406 that extends through the ceramic chip carrier 402, a bonding wire 408 for making electrical contacts to the photo-detector array 74, and a flat, "L" shaped lower contact 410 that connects to the cylindrical shell 406 and that extends away from the ceramic chip carrier 402."
With respect to claim 8, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one wherein
the electrical integrated circuit component includes one or both of an electrical integrated circuit (EIC) or a microcontroller unit (MCU).
¶ 65/ Fig. 9, "The external structure can be a board or a device, such as a chip, or a connector."
With respect to claim 9, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, further comprising
a second electrical integrated circuit component (duplication of parts, below) positioned on either the first opposite side or the second opposite side of the multilayer ceramic (such positioning is seen as available from either the optical or the electrical component and per rearrangement, above).
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
With respect to claim 10, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 9, including one wherein
the multilayer ceramic (ceramic base 506/substrate 584) includes a first end at or near which the hermetic cavity is positioned (upper part) and a second end opposite the first end (lower part),
the multilayer ceramic further comprising [[an]] the edge connector (connection for flex cable 562) at or near the second end.
Further, external structure 564 can be a board or a device, such as a chip, or a connector.
With respect to claim 11, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, wherein:
the multilayer ceramic (Liu, 302, Fig. 4) includes a first end at or near which the hermetic cavity is positioned (upper part) and a second end opposite the first end (lower part).
Liu in view of Go as set forth above does not disclose:
the multilayer ceramic further includes [[an]] the edge connector at or near the second end;
the edge connector of the multilayer ceramic is positioned outside the module housing cavity;
the edge connector of the multilayer ceramic includes a plurality of electrical connections; and
the plurality of electrical connections include a set of pins for high speed data transmission, a set of pins for low speed data communication, and a set of pins for status and control.
Regarding the multilayer ceramic further includes an edge connector at or near the second end, Liu, Fig. 9 shows and edge connector in Fig. 9 for the connection for flex cable 562.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an edge connector along the lines of Liu, Fig. 9 in a system according to Liu in view of Go as set forth above in order to provide connection for the Liu device.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optoelectronic device) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the multilayer ceramic further comprising an edge connector at or near the second end.
Go discloses an optical device and optical module that includes (Figs. 1-16, Fig. 25):
a module housing (body 3 with cover 46, Fig. 10, ¶ 77) that defines a module housing cavity (¶ 77, "The optical transmitting device 1 and an optical receiving device 47 are disposed within the body 3.");
a hermetic housing (package 4, ¶¶ 46, 54) that is distinct from the module housing (3 and 46; per Figs. 2 and 10-12);
the hermetic cavity positioned entirely within the module housing cavity (per Figs. 2 and 10-12);
the edge connector (Figs. 10 and 13, another terminal 62 per ¶ 65, "As shown in FIG. 2, the comb-shaped electrode 31 is electrically connected to an electronic circuit board 32 disposed within the body 3.") of the multilayer ceramic is positioned outside the module housing cavity (per Fig. 13 showing the exposed another terminal 62);
the edge connector of the multilayer ceramic includes a plurality of electrical connections (per Fig. 13); and
the plurality of electrical connections include a set of pins for high speed data transmission, a set of pins for low speed data communication, and a set of pins for status and control (intended use, see below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a housing and edge connector geometry/configuration along the lines of Go in a system according to Liu as set forth above in order to make the module compatible with certain receptors and/or to conform to known module/device parameters, including those for removable connections.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optoelectronic device) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the multilayer ceramic further includes an edge connector at or near the second end;
the edge connector of the multilayer ceramic is positioned outside the module housing cavity;
the edge connector of the multilayer ceramic includes a plurality of electrical connections; and
the plurality of electrical connections include a set of pins for high speed data transmission, a set of pins for low speed data communication, and a set of pins for status and control.
Regarding intended use, claim 11 requires a device constructed according to its limitations and to be operated in a certain manner.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP § 2114(I)
The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer.  However, the mixer was only partially submerged in the developer material.  The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  MPEP § 2114(II).
Further, for product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Herein, this analysis is referred to as “intended use”.  Subject matter in the claims directed to the intended use of a structure is not seen as providing a structural distinction over prior art.
With respect to claim 13, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one wherein
the edge connector is configured to electrically couple the optoelectronic module through the plurality of electrical connections to a host device.
Go, Figs. 8 and 9A/B shows the optical module 2 couplable to a board 43 via cage 45 with host connector 44.  ¶ 76, "A host connector 44 and a cage 45 securing the optical module 2 are disposed on the board 43."
With respect to claim 14, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 11, including one wherein
the optoelectronic module is devoid of a printed circuit board (PCB).
The external structure of Liu Fig. 11 need not be a board.  It can be a device, such as a chip, or a connector per ¶ 65.
With respect to claim 15, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 11, including one wherein
the optical component includes a laser (¶ 46, Figs. 2-4, "VCSEL array 72") or a photodiode (PD) (¶ 46, "photo-detector arrays").
With respect to claim 16, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 11, including one further comprising
a heat sink attached to the second side (rearrangement) of the multilayer ceramic spaced apart from the optical component and thermally coupled to the optical component through the multilayer ceramic (see claim 5, above; Fig. 13, ¶ 69),
wherein:
the electrical circuit includes thermally conductive material and is configured to thermally couple the optical component to the heat sink through the multilayer ceramic (per claim 7, ¶ 56); and
the electrical integrated circuit component includes one or both of an electrical integrated circuit (EIC) or a microcontroller unit (MCU) (per claim 8, Liu ¶ 65/ Fig. 9, "The external structure can be a board or a device, such as a chip, or a connector.").
With respect to claim 20, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 11, including one further comprising
an integrated circuit (Go, Figs. 2 and 3, ¶ 46, "IC 6 for driving the LD 5") positioned inside the hermetic cavity (Figs. 2/3) and coupled to the first opposite side of the multilayer ceramic (upper part/surface, Figs. 2/3; rearrangement).
With respect to claim 21, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 25, including one comprising:
a printed circuit board (PCB) (Liu, ¶ 65, "The external structure can be a board or a device, such as a chip, or a connector."; Go, Fig. 2, electronic circuit board 32, ¶ 65) that includes an edge connector (¶ 89, Figs. 10 and 13, terminal 62); and
a flex connection (Liu, Fig. 9, flex cable 562; Go, Fig. 2, ¶ 65, flexible printed board 29) that electrically couples the PCB to one or more of the optical component, the multilayer ceramic, and the electrical component (per Fig. 9), wherein:
the edge connector of the PCB is positioned outside the module housing cavity (Go, Fig. 13, terminal 62);
the edge connector of the PCB includes a plurality of electrical connections (per Fig. 13);
the edge connector of the PCB is configured to electrically couple the optoelectronic module through the plurality of electrical connections to a host device (seen as so configured per claim 13, host connector 44 of Go); and
the plurality of electrical connections include a set of pins for high speed data transmission, a set of pins for low speed data communication, and a set of pins for status and control (intended use, see claim 12, above).
With respect to claim 22, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 21, including one further comprising
radio frequency signal transmission lines that pass from outside to inside the hermetic cavity and that are communicatively coupled to the optical component or another electrical integrated circuit component positioned inside the hermetic cavity.
See claim 2, above.  Any conductor provides transmission lines for radio frequency signals.  The metal ground thermal plugs 304 of Liu are seen to provide such lines.
With respect to claim 23, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 21, including one wherein
the optical component includes a laser (Liu, ¶ 46, Figs. 2-4, "VCSEL array 72") or a photodiode (PD) (¶ 46, "photo-detector arrays").
the optoelectronic module further comprising a transimpedance amplifier (TIA), a limiting impedance amplifier (LIA), or a driver circuit (Go, ¶ 46, driver circuit 7 including an IC 6 for driving the LD 5) communicatively coupled to the optical component (it drives it, so it has to be) and positioned inside the hermetic cavity (package 4 is hermetic per ¶ 54).
With respect to claim 24, Liu in view of Go and the MPEP as set forth above discloses the optoelectronic device of claim 21, including one wherein
the electrical integrated circuit component includes a microcontroller unit (MCU).
The driver circuit (Go, ¶ 46, driver circuit 7 including an IC 6 for driving the LD 5) is seen as an MCU as it is small and controls the LD 5.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
Lui in view of Go and recognized legal precedent fails to teach or suggest each and every element of independent claim 25 in as complete detail and as arranged in the claim.
Examiner response: Applicant’s assertion here is true, but it fails to rebut the rejection.
35 U.S.C. § 103 does not require all elements of an applicant’s claims to be found in the cited prior art.  Instead, § 103 requires that examiner reject the claims "if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”  This is what examiner has done.  Applicant’s claims (in light of Applicant’s arguments and amendments) fail to outstrip that which the person of ordinary skill in the art knows.
That which examiner does not find explicitly in the prior art of Liu and Go is found in the cited MPEP sections.  Applicant has not addressed these sections, glossing over their impact and reasoning with unsupported and conclusory language (for example, stating claim 25 has element A and that Liu does not have element A when element A is found in either Go or a cited MPEP section).  A naked and unsupported denial is insufficient to rebut any argument (any argument of any type, shape, or form) if a prima facie case has been made.  Examiner believes a prima facie case has been made for all points and rejections based thereon.
The rejection is not rebutted and is maintained.

Lui does not teach or suggest a device having both (i) a hermitic housing on a first opposite side of a multilayer ceramic and having an optical component coupled to the first side inside a hermetic cavity and (ii) an electrical integrated circuit component coupled to a second opposite side of the multilayer ceramic (outside the hermetic cavity) and coupled to an electrical circuit of the ceramic, both (i) and (ii) coupled to opposite sides of a ceramic having a profile fitting in a portion of the space between housing sides of a module housing, as called for in claim 1.  Liu appears to disclose both (i) a hermetic housing (312) on a first side of a ceramic base (302) and having an optical component (72) coupled to the first side inside a hermetic cavity and (ii) an external component coupled to a second opposing side of the multilayer ceramic (outside the hermetic cavity) and coupled to an electrical circuit (vias 406) of the ceramic base (302).  However, Lui fails to teach or suggest that both a hermetic housing and integrated circuit component coupled to opposite sides of a ceramic have a profile that fits in a portion of the space between sides of a module housing.  Instead, Fig. 11 in Liu teaches an external component 592 attached with a 410 orthogonally to the electrical circuit (vias 406) of a ceramic base of a package 590.  Meanwhile, Figs. 7-10 and 12 in Lui teach external contacts and other arrangements different than the claimed arrangement.
Examiner response: Per examiner’s remark above, that which is not found in Liu is found in either Go or a supporting MPEP section.

Lui and Go both fail to teach an arrangement as claimed having a hermetic housing (with an optical component inside) and having an electrical integrated circuit component (outside the hermetic housing), which are coupled to opposite sides of a multilayer ceramic, are electrically coupled to one another through the ceramic's electrical circuit, and have a thin profile between longitudinal sides of a module housing.  In that sense, Lui in view of Go fails to teach the arrangement of claim 1 as specifically claimed in claim 1.
Examiner response: Yet, Applicant’s claims are seen as within the knowledge of a person of ordinary skill in the art.  Per examiner’s remark above, that which is not found in Liu is found in either Go or a supporting MPEP section.
Providing a device along the lines of Liu in a package/container/housing along the lines of Go is seen to be within the knowledge of a person of ordinary skill in the art.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20190346641 A1 of November 14, 2019 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to related electro-optical systems.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
July 10, 2022